Citation Nr: 9909176	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  94-20 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
fracture of the right hand.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for patellar pain 
syndrome of the right knee.  

4.  Entitlement to service connection for an eye disability.  

5.  Entitlement to service connection for a skin disorder.  

6.  Entitlement to service connection for a stomach disorder.  

7.  Entitlement to service connection for tendonitis of the 
left hand.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from February 1974 to 
November 1984.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  

In February 1999, the veteran testified at a videoconference 
hearing conducted by the undersigned Board member.  At the 
hearing, the veteran clarified that it was his intent that 
the issue on appeal listed as entitlement to service 
connection for fracture of the right distal fifth metacarpal 
should read as entitlement to service connection for 
residuals of a right hand fracture.  Hearing [Hrg.] 
transcript [tr.] at 2.  This decision reflects this change.  
Additionally, the issue of entitlement to service connection 
for a laceration wound to the left hand was withdrawn.  Hrg. 
tr. at 3.  

The issue of entitlement to service connection for a skin 
disorder will be addressed at the end of this decision under 
the heading, "REMAND."  
  

FINDINGS OF FACT

1.  A disorder of the right hand, to include residuals of a 
fracture of the right fifth metacarpal (MCP) bone of the 
right distal area, was first demonstrated in 1991, several 
years after service and subsequent to an intercurrent injury.  

2.  Hypertension was first demonstrated in September 1985, 
within the presumptive period following separation of 
service, and is considered to be of service origin.  

3.  There is no competent medical evidence of a current right 
knee disorder.  

4.  There is no competent evidence linking eye complaints and 
symptoms to any incident in service, nor is there any 
indication that any preexisting eye disorder was aggravated 
during service.  

5.  There is no competent medical evidence of a current 
stomach disorder.  

6.  There is no competent medical evidence of current left 
hand tendonitis.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for residuals of a 
fracture of the right hand.  38 U.S.C.A. § 5107(a) (West 
1991).  

2.  Hypertension was incurred within the presumptive period 
following service and is considered to be of service origin.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1998).  

3.  The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for patellar pain 
syndrome of the right knee.  38 U.S.C.A. § 5107(a) (West 
1991).  

4.  The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for a stomach 
disorder.  38 U.S.C.A. § 5107(a) (West 1991).  

5.  The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for and eye 
disorder.  38 U.S.C.A. § 5107(a) (West 1991).  

6.  The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for tendonitis of 
the left hand.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board initially observes that a March 1996 RO rating 
decision characterized the issues as whether new and material 
evidence had been submitted to reopen previously denied 
claims.  However, a review of the record in this case does 
not indicate that the veteran's claims had been the subjects 
of prior final decisions.  Accordingly, the Board will review 
all claims presented on this appeal on a de novo basis. 

At the recent videoconference hearing, the veteran's 
representative asserted that the veteran's claim had been 
remanded in July 1997 for a VA examination, but that this 
examination had not yet been conducted.  The Board's review 
of the record, however, does not reveal that any such 
examination was scheduled.  It is noted that a Board remand 
dated August 22, 1997 was for the purpose of clarification as 
to whether the veteran wished to have a personal hearing.  A 
subsequent Board remand in July 1998 also pertained to 
scheduling the veteran for a personal hearing.  There is 
nothing in the record to suggest that any scheduled VA 
hearing was not conducted.  

In February 1999, the veteran, through his representative, 
submitted additional medical evidence, which was accompanied 
by a waiver of consideration of such evidence by the RO.  See 
38 C.F.R. § 20.1304(c) (1998).   This evidence has been 
considered by the Board in arriving at its decision.  

Relevant Law and Regulations

Service Connection

The basic framework of the law and regulations provides that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  Service connection is presumed if a veteran 
manifests a chronic disease, such as hypertension, to a 
degree of at least 10 percent within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).    

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).  

Congenital or developmental defects as such are not diseases 
or injuries for the purposes of service connection. 38 C.F.R. 
§ 3.303(c), 4.9 (1998).  See Winn v. Brown, 8 Vet. App. 510, 
516 (1996), and cases cited therein.


Well Grounded Claims

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, in general, a claim for service connection is well 
grounded when three elements are satisfied with competent 
evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).   First, 
there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992)  Second, there must be evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence). Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 
(1994).  Third, there must be a nexus between the in-service 
injury or disease and the current disability (medical 
evidence or the legal presumption that certain disabilities 
manifest within certain periods are related to service).  
Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. Brown, 7 
Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.

Also controlling in this case are decisions of the Court 
concerning the types of evidence required to establish the 
facts.  

Evidentiary assertions accompanying a claim for VA benefits 
must be accepted as true for purposes for determining whether 
the claim is well grounded, unless the evidentiary assertion 
is inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  See King v. 
Derwinski, 5 Vet. App. 19, 21 (1993).
  
The Court has held that a lay person can provide probative 
evidence of visible symptoms.  However, a lay person can not 
provide probative evidence as to matters which require 
specialized medical knowledge acquired through experience, 
training or education.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  The Court has further held that "where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is 'plausible' or 'possible' is required."  Grottveit, 
5 Vet. App. at 93.  

Entitlement to service connection for residuals of a fracture 
of the right hand

Factual background

A review of the service medical records is negative for any 
complaints, treatment, or report of a fracture of the right 
hand.  These records do show that the veteran fractured his 
right ulna in 1975.  Service connection is already in effect 
for this disorder.  Post service records, show, however, that 
the veteran incurred an injury to the dorsum of the right 
hand in June 1991.  He was ultimately treated for an abscess 
of the right hand and underwent irritation and debridement of 
the abscess and repair of extensor tendon.  

Upon VA examination in June 1993, X-ray of the right hand 
revealed an old 5th metacarpal fracture.  The final diagnoses 
included residual fracture of the fifth metacarpal bone of 
the right distal area, symptomatic on weather changes.  
Subsequently dated VA records essentially reflect treatment 
for other disabilities.  

At the February 1999 personal hearing, it was pointed out 
that service connection had already been established for a 
right wrist disorder.  The veteran asserted that he also 
injured his hand when this wrist injury occurred.  He said 
that arthritis was "accumulating" there, and that he 
experienced pain and aching in the hand.  Hrg. tr. at 5-6.  
In his work as a warehouse supervisor, his right hand 
disability reportedly impaired his ability to lift objects 
and drive a tow loader.  Hrg. tr. at 7.  

Analysis

While the service records reflect that the veteran incurred a 
fracture of the right ulna, for which service connection has 
been granted, no fracture to the right hand was noted during 
service.  Post service records show that the veteran 
sustained a traumatic injury to the dorsum of the right hand 
in 1991.

Since a June 1993 X-ray of the veteran's right hand revealed 
residuals of a fracture of the right hand, the first prong of 
the Caluza analysis, medical evidence of a current 
disability, has been satisfied.  However, there is no 
competent medical evidence which links this injury to 
service.  On the contrary, the medical evidence of record, 
described above, indicates that the veteran injured his hand 
in 1991, several years after he left service.

The only evidence supporting the veteran's claims consists of 
statements he has made in his own behalf.  Since he is not a 
medical expert, he is not competent to express an 
authoritative opinion regarding either his medical condition 
or any questions regarding medical causation as to any of the 
disorder discussed above.  See Espiritu v. Derwinski, supra.  
The Court has held that if the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit, supra.  Thus, his lay 
assertions to the effect that he has these disorders and that 
they are of service origin are neither competent nor 
probative of the issues in question.  Indeed, in Moray v. 
Brown, 5 Vet. App. 211 (1993), the Court noted that lay 
persons are not competent to offer medical opinions and 
therefore those opinions do not even service as a basis for a 
well-grounded claim.  

Because the second and third prongs of the Caluza analysis 
[in-service disease or injury and medical nexus evidence] 
have not been met, a well grounded claim of entitlement to 
service connection for a right hand disability has not been 
presented, and the benefit sought on appeal is accordingly 
denied.  
  
Entitlement to service connection for hypertension

Factual Background

Evidence relevant to the veteran's claim for service 
connection for hypertension includes his service medical 
records which are negative for any reported complaint or 
diagnosis of, or treatment for, hypertension.

The veteran left service in November 1984.  He was seen at a 
private facility in September 1985, and elevated blood 
pressure readings were recorded.  In October 1985, mild 
hypertension was diagnosed.  A November 1985 record reflects 
that he was to take medication for his elevated blood 
pressure.  

Subsequently dated records have continued to indicate 
hypertension and the disorder was described as unstable in 
September 1993.  VA records from 1996 suggest that he is 
currently on medication for this disorder as it was noted 
that he might need a refill of his blood pressure medication.  
At the February 1999 personal hearing, the veteran testified 
that he continued to be treated for this disorder.  Hrg. tr. 
at 8.  

Analysis

The evidence demonstrates that hypertension was initially 
noted in September 1985, within the presumptive one year 
period after service.  Thus, the Board determines that 
service connection is warranted for this disorder.  See 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

Entitlement to service connection for patellar pain syndrome 
of the right knee

Factual Background

The veteran's service medical records show that the veteran 
was seen in September 1974 for complaints of a locking right 
knee.  An X-ray was interpreted as showing a small bony spur 
which was developmental in nature.  Otherwise, the knee was 
normal.  In March 1978, the veteran was injured in a motor 
vehicle accident.  An
X-ray of the right knee was negative.  In March 1979, 
patellar pain syndrome of the right knee was diagnosed.  In 
June 1982, the was hit in the right knee, the assessment was 
a contusion.  On physical examination in July 1984, the 
veteran's lower extremities were reported to be normal.  

Post service records medical records are essentially negative 
for right knee complaints.  On VA examination in June 1993, 
there was full range of motion of the knees, and he 
reportedly walked and stood well.  The reflexes were brisk 
and physiological on the knees.  No knee disorder was 
diagnosed.  

At the February 1999 personal hearing, the veteran said that 
his right knee tended to swell up.  He occasionally had 
flare-ups of knee pain and experienced problems walking and 
driving.  Hrg. tr. at 9.  

Analysis

The Board notes that while the service records show that the 
veteran was treated on more than one occasion for right knee 
complaints, no chronic right knee injury was noted upon 
examination shortly before service separation in July 1984.  
Post service records include a June 1993 VA examination which 
was negative for complaints of clinical findings indicative 
of a knee disorder.  There is no current medical evidence of 
a right knee disability. 

In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  In Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992), the Court held that the 
failure to demonstrate that a disability is currently 
manifested constitutes failure to present a plausible or 
well-grounded claim.

The Board notes that the veteran currently reports right knee 
symptoms which he associates with his inservice knee 
complaints.  However, as indicated above, as a lay person the 
veteran is not competent to render a medical diagnosis.  

In the absence of clinical evidence indicating the presence 
of any chronic right knee disorder, the claim for service 
connection is not plausible and accordingly, not well 
grounded.  Additionally, there is no competent evidence of 
record linking any such claimed disorder to service.  
The Court has held that "[i]n the absence of competent 
medical evidence of a current disability and a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded."  Chelte v. 
Brown, 10 Vet. App. 268 (1997).  Accordingly, for the reasons 
and bases stated above the Board concludes that the veteran 
has not submitted a well grounded claim of entitlement to 
service connection for a right knee disability.  The benefit 
sought on appeal is accordingly denied. 


Entitlement to service connection for an eye disability

Factual Background

No eye pathology was noted in the veteran's service medical 
records.

Post service records include private records from 1985 in 
which the examiner noted that the veteran had been born with 
a weakness in the musculature of the right eye.  In December 
1993, the veteran was seen at a VA facility complaining of 
blurred vision.  He said that his eyes intermittently felt 
irritated and sore and that this had been going on for the 
past 12 years.  This was usually at the beginning of summer 
or fall.  A seasonal allergy problem was diagnosed.  In June 
1998, the veteran gave a 20 year history of right eye 
periorbital pain.  He also reported burning, watering, and 
redness of the eyes that had been going on for 10 years.  
This was relieved with eye drops.  The examiner's impression 
was of "? recurrent corneal erosion" in the right eye.  

At the 1999 personal hearing, veteran asserted that he 
injured his right eye in a night training maneuver and 
received a stitch in his eye.  He felt that current right eye 
complaints were associated with this in-service eye trauma.  
Hrg. tr. at 9 and 15.  Vision in his right eye was worse than 
in the left.  Hrg. tr. at 10.  He said that he had been told 
that he had a cataract that was growing over the eye.  Hrg. 
tr. at 16.  

Analysis 

There is medical evidence of current eye problems.  Thus, for 
the purpose of establishing a well-grounded claim, the first 
prong of the Caluza analysis (the existence of a current 
disability) has been satisfied.  However, the second and 
third prongs (in-service disease or injury and medical nexus 
evidence) have not been met.

The veteran's service records were entirely negative for any 
eye complaints or treatment for any alleged eye injury.  
There is nothing in the record that might suggest incurrence 
or aggravation of any right eye disorder during service.  No 
post service eye disorder, moreover, has been associated in 
any way to the veteran's military service many years before.

In the absence of competent medical evidence showing the 
incurrence or an increase in any pre-existing disability of 
any eye disorder during service, and no competent medical 
nexus evidence linking the veteran's service and any claimed 
right eye disability, the claim is not well grounded.  

The Board is of course cognizant of, and accepts, the 
veteran's testimony that he injured his right eye during 
service.  However, the medical evidence 
of record does not indicate that such injury resulted in any 
medically identified eye problems during or after service.  
As discussed above, as a lay person the veteran is not 
competent to ascribe any current eye pathology to the 
reported in-service eye injury.  See Espiritu v. Derwinski, 
supra.

For the reasons and bases stated above, the veteran's claim 
of entitlement to service connection for an eye disability is 
not well-grounded.  The benefit sought on appeal is therefore 
denied.    

Entitlement to service connection for a stomach disorder

Factual Background

The veteran's service medical records are negative for 
stomach complaints or diagnosis of a stomach disorder.

Post service records show that in March 1989 reflects that 
the veteran was seen for stomach discomfort.  He reported 
experiencing pain over the epigastric region one hour after 
eating.  He gave a history of these symptoms since 1981 when 
he was in service.  Additional clinical records showing 
treatment for stomach pathology are not of record.  

At the 1999 personal hearing, the veteran stated that his 
stomach problems began during service.  He used Maalox(r), a 
liquid diet, and soft foods to relieve his symptoms, but his 
stomach had reportedly never been the same since service.  
Hrg. tr. at 16.  

Analysis

No chronic stomach disorder was demonstrated during service 
and no such disorder has been demonstrated post service.  It 
is not indicated that the veteran actually has a chronic 
stomach disorder, and there is no competent medical evidence 
of a nexus between the claim stomach disorder and the 
veteran's service.  Since all three prongs of the Caluza 
analysis have not been satisfied, the veteran's claim of 
entitlement to service connection for a stomach disorder is 
denied as not being well-grounded.  

Entitlement to service connection for left hand tendonitis

Factual background

The service medical records contain one record which reflects 
that the veteran was treated for left hand problems.  In July 
1984, he was seen for pain in this hand of 5 years' duration.  
The pain reportedly did not bother him unless there was 
trauma to the area.  No chronic left hand disorder was 
diagnosed.

Post service records are negative for diagnosis of a left 
hand disorder, to include tendonitis.

At the February 1999 personal hearing, the veteran testified 
that his left hand tendonitis was a separate disorder from 
his service-connected bone spur of the left wrist.  Hrg. tr. 
at 17.  


Analysis

No chronic left hand disorder, to include tendonitis, was 
demonstrated during service and no such disorder has been 
demonstrated post service.  Thus, it is not indicated that 
the veteran actually has left hand tendonitis, and there is 
no competent medical evidence of a nexus between the claimed 
left hand disability and service.  

Since all three prongs of the Caluza analysis have not been 
satisfied, the veteran's claim of entitlement to service 
connection for a disorder of the left hand is denied as not 
being well-grounded.  

Additional Matters

With respect to the claims which have been determined by the 
Board not to be well grounded, when the Board addresses in 
its decision a question that has not been addressed by the 
RO, in this case well-groundedness, it must consider whether 
the veteran has been given adequate notice to respond and, if 
not, whether she has been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The Board finds that the 
veteran has been accorded ample opportunity by the RO to 
present argument and evidence in support of his claim, 
including presenting testimony at his personal hearing. Any 
error by the RO in deciding this case on any basis other  
than being not well grounded was not prejudicial to the 
veteran.

Because the five claims which were denied by the Board were 
not well grounded, VA is under no further duty to assist the 
veteran in developing facts pertinent to the claims.  38 
U.S.C.A. § 5107(a). VA's duty to assist depends upon the 
particular facts of the case, and the extent to which VA has 
advised the claimant of the evidence necessary to support a 
VA benefits claim.  See Robinette v. Brown, 8 Vet. App. 69, 
78 (1995).  The Court has held that the obligation exists 
only in the limited circumstances where the veteran has 
referenced other known and existing evidence. See Epps v. 
Brown, 9 Vet. App. 341, 344 (1996).  In this case, VA is not 
on notice of any known and existing evidence which would 
render the veteran's claims plausible.  The Board's decision 
serves to inform the veteran of the kinds of evidence which 
would be necessary to make his claims well grounded.


ORDER

A well grounded claim not having been presented, service 
connection is denied for residuals of a fracture of the right 
hand.  

Service connection for hypertension is granted.  

A well grounded claim not having been presented, service 
connection for patellar pain syndrome of the right knee is 
denied.  

A well grounded claim not having been presented, service 
connection for an eye disability is denied.  

A well grounded claim not having been presented, service 
connection for a stomach disorder is denied.  

A well grounded claim not having been presented, service 
connection for tendonitis of the left hand is denied.  


REMAND

At the February 1999 personal hearing, the veteran testified 
that he was first treated for folliculitis in the groin 
during service, and that he continued to be seen for the same 
disorder.  He used topical creams and also took medication 
for the itching.  The Board's review of the service medical 
records does show that the veteran was seen on numerous 
occasions for rashes and itching in the groin area.  Various 
diagnoses were given, to include tinea, probable Monilia, and 
folliculitis.  His skin was described as normal at the time 
of examination in July 1984, shortly before separation from 
service.  

Post service records initially reflect additional treatment 
for skin complaints in 1985, when the veteran was noted to 
have tinea cruris.  He was seen again in 1994 when the 
veteran reported a recurring rash all over his body, to 
include his groin.  Folliculitis was noted.  Subsequently 
dated records are replete with continued treatment for skin 
pathology.  The veteran, on more than one occasion, noted 
that his skin problems had been present since his military 
service.  

Based on the in-service findings of multiple skin problems 
and evidence of postservice continuity of symptomatology, the 
Board concludes that a VA specialist examination would useful 
in determining the exact nature, onset, and etiology of the 
veteran's existing skin problems.  

Accordingly, the case is remanded to the RO for the following 
actions:  

1.  The RO should schedule the veteran 
for a special VA dermatology examination.  
The claims folder and a copy of this 
remand should be made available to the 
examiner for review before the 
examination.  All indicated tests and 
studies should be accomplished.  The 
rationale for all conclusions should be 
provided.  The examiner must respond to 
each of the following:  

(a) Identify and diagnose all 
existing skin disorders and 
abnormalities, including any 
dryness, cracking, itching, 
discoloration, and calluses.  

(b) For each diagnosed skin 
condition, specifically state 
whether such is at least as 
likely as not related to the 
symptoms/ diagnoses noted during 
the veteran's period of military 
service or is otherwise related 
to his service.  

The report of the examination should be 
associated with the veteran's claims 
folder.

2.  After development of the above has 
been completed, the RO should review the 
examination report and ensure that it is 
responsive to the Board's instruction.  
If not, corrective action should be 
accomplished.  Thereafter, the RO should 
again review the claims file and 
readjudicate that issue of entitlement to 
service connection for a skin disorder.  

If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case, containing all potentially applicable 
laws and regulations not previously furnished, and given the 
opportunity to respond thereto.  Thereafter, the case should 
be returned to the Board, if in order.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
veteran need take no action unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).



In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


 
- 18 -


- 1 -


